                                               United States Bankruptcy Court
                                               Northern District of Alabama
In re:                                                                                                     Case No. 20-01344-DSC
Yvonne DeCarlo Johnson                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1126-2                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 06, 2020
                                      Form ID: def005                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 08, 2020.
db             +Yvonne DeCarlo Johnson,   800 Jeffrey Circle,   Birmingham, AL 35235-2607

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 08, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 4, 2020 at the address(es) listed below:
              Bradford W. Caraway   ctmail@ch13bham.com, bhamch13@ecf.epiqsystems.com
              Daisy M. Holder   on behalf of Debtor Yvonne DeCarlo Johnson holderesq@aol.com
                                                                                             TOTAL: 2




          Case 20-01344-DSC13 Doc 13 Filed 04/08/20 Entered 04/09/20 00:12:06                                                Desc
                            Imaged Certificate of Notice Page 1 of 2
Def−005 [Notice to File Certification] (Rev. 12/15)

                         UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ALABAMA, SOUTHERN DIVISION


In re:                                                                              Case No. 20−01344−DSC13
Yvonne DeCarlo Johnson                                                              Chapter 13
SSN: xxx−xx−5233


           Debtor(s)



                        NOTICE OF REQUIREMENT TO FILE A
              CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE
                                (Official Form 423)
     Notice is hereby given that, subject to limited exceptions, a Debtor must complete an instructional course in
personal financial management in order to receive a discharge under chapter 7 (11 U.S.C. § 727) or chapter 13 (11
U.S.C. § 1328). Generally, financial course providers will file a certificate with the Court to indicate that the Debtor
has completed the course.

      If the course provider fails to file the certificate, a Debtor must complete and file Certification About a Financial
Management Course (Official Form 423) pursuant to Federal Rule of Bankruptcy Procedure 1007(b)(7). If Rule
1007(b)(7) requires a Debtor to file Official Form 423 and a Debtor fails to do so, the Court will not enter a discharge
and will close the case. If a Debtor subsequently files a Motion to Reopen the Case to allow for the filing of the
Official Form 423, the full reopening fee must be paid for filing the motion, and the fee cannot be waived. Depending
on the circumstances, the Court may order the Debtor's attorney to pay the reopening fee instead of the Debtor.

Dated: April 4, 2020                                         By:

                                                             Joseph E. Bulgarella, Clerk
                                                             United States Bankruptcy Court




     Case 20-01344-DSC13 Doc 13 Filed 04/08/20 Entered 04/09/20 00:12:06                                      Desc
                       Imaged Certificate of Notice Page 2 of 2
